HATTERAS ALTERNATIVE MUTUAL FUNDS TRUST AND UNDERLYING FUNDS TRUST FIRST AMENDMENT TO THE CUSTODY AGREEMENT THIS FIRST AMENDMENT dated as of September 16, 2011, to the Custody Agreement dated as of April 12, 2011, (the “Agreement”), is entered into by and among Hatteras Alternative Mutual Funds Trust, a Delaware business trust, Underlying Funds Trust, a Delaware statutory trust (collectively the “Trusts”), Hatteras Alternative Mutual Funds, LLC (the “Adviser”) and U.S. Bank, N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the Adviser, the Trusts and the Custodian have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Article XIV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by all parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. HATTERASALTERNATIVEMUTUAL FUNDS TRUST U.S. BANK, N.A By: /s/Lance Baker By: /s/ Michael R. McVoy Printed Name:Lance Baker Printed Name: Michael R. McVoy Title:Treasurer Title:Vice President HATTERASALTERNATIVEMUTUAL FUNDS, LLC UNDERLYING FUNDS TRUST By: /s/Lance Baker By: /s/Lance Baker Printed Name:Lance Baker Printed Name:Lance Baker Title: CFO Title:Treasurer Exhibit C to the Custody Agreement Hatteras Alternative Mutual Funds Trust and Underlying Funds Trust Fund Names Separate Series of Hatteras Alternative Mutual Funds Trust Hatteras Alpha Hedged Strategies Fund Hatteras Hedged Strategies Fund Hatteras Long/Short Debt Fund Hatteras Long/Short Equity Fund Separate Series of Underlying Funds Trust Event Driven Fund Long/Short Equity Fund Market Neutral Fund Relative Value – Long/Short Debt Fund Managed Futures Fund (on or after September 29, 2011)
